311 F.2d 226
PAN AMERICAN PETROLEUM CORPORATIONv.FEDERAL POWER COMMISSION.
Nos. 6975-6977.
United States Court of Appeals Tenth Circuit.
October 5, 1962.

On Petitions to review orders of the Federal Power Commission.
J. P. Hammond, Tulsa, Okl., William J. Grove and Carroll L. Gilliam, Washington, D. C., and Peter H. Holme, Jr., Ted P. Stockmar and Lucius E. Woods, Denver, Colo., for petitioner.
Richard A. Solomon, Gen. Counsel, and Howard E. Wahrenbrock, Solicitor, Federal Power Commission, Washington, D. C., for respondent.
Before PICKETT, LEWIS and HILL, Circuit Judges.
PER CURIAM.


1
Petitions to review dismissed October 5, 1962, on motion of petitioner to withdraw and dismiss the petitions to review.